DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an axial line passing through the center of each side of the major cutting edge and the inner cutting edge” as in lines 18-19 of claim 1; “the angle of the major cutting edge and the angle of the inner cutting edge are different in the top view, and the angle of the major cutting edge is smaller than the angle of the inner cutting edge” as in claim 4; “a size of the angle of the inner cutting edge and a size of the angle of the constraining surface are the same in the top view” as in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on: 
line 15 “the body”.  However, “the body” has insufficient antecedent basis since it has not been positively claimed.  Further clarification is needed.
Lines 18-19 “an axial line passing through the center of each side of the major cutting edge and the inner cutting edge”.  First, there is insufficient antecedent basis for “the center” since no “center” of each side of the major cutting edge and the inner cutting edge has been previously introduced in the claim.  Further, it is unclear in relation to what is this “center” being disposed at.  Where is “each side” located at?  Is it each side where each of the major cutting edge and the inner cutting edge are located at?  It is unclear where exactly this axial line is passing through.  Further clarification is needed.
Line 20 “an angle of a linear portion” and “an angle” of the constraining surface.  However, it is unclear in relation to what are each of these angles taken from.  From where to where are these angles defined at?  Where are these disposed at?  Further clarification is needed.
Claim 2 recites on: 
line 15 “the outer side of the center of the cutting insert”.  There is insufficient antecedent basis for “the outer side” and “the center” of the cutting insert, since no “outer side” or “center” of the cutting insert has been previously introduced in the claims.  Additionally, outer side of the center, in relation to what? The axial line? Upper surface?  Further clarification is needed.
Claim 4 recites on: 
line 2 “the angle of the inner cutting edge”.  There is insufficient antecedent basis for “the angle of the inner cutting edge”, since no “angle” of the inner cutting edge has been previously introduced in the claims.  Additionally, it is unclear where this angle of the inner cutting edge is disposed at? In relation to what is this angle disposed at?  Further clarification is needed.
Claim 5 recites on: 
line 2 “a size” of the angle of the inner cutting edge and “a size” of the angle of the constraining surface.  It is unclear what exactly is catalogued as “a size”.  Is this a dimension? Magnitude? Value?  Further clarification is needed.
Claim 6 recites on: 
line 4 “the installing surface” formed on the upper surface.  There is insufficient antecedent basis for “the installing surface” formed on the upper surface, since no “the installing surface” formed on the upper surface has been previously introduced in the claims.  Further clarification is needed.
Claim 7 recites on: 
lines 2-9 “the first virtual cross-section sectioned at the virtual surface which is vertical to the installing surface of the lower surface and passes through the major cutting edge of the upper surface, the flank of the major cutting edge is a surface of which clearance angle is a negative value, and…the flank of the inner cutting edge”.  There is insufficient antecedent basis for “the first virtual cross-section”; “the virtual surface” and “the flank” of the major cutting edge, and “the flank” of the inner cutting edge, since none of these limitations have been previously introduced in claim 1 from which claim 7 directly depends on.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park US 2013/0294850.
In regards to claim 1, Park discloses as on Figure 3, a cutting insert (20) comprising: an upper surface (22), which is a first end surface (22); a lower surface (24), which is a surface on an opposite side to the upper surface, and is a second end surface (24) having an installing surface for installing a cutting tool to a body (see Figures 1, 7-10); a screw hole (38) which has an axial line penetrating from the upper surface to the lower surface; a peripheral side surface which is formed such that the upper surface and the lower surface are connected (see Figure 4 and paragraph [0030]); a major cutting edge (30) and an inner cutting edge (32) which are formed in an intersecting region between the upper surface and the peripheral side surface (see Figures 2, 3 and 4), and an intersecting region (see Figures 2 and 4) between the lower surface (24) and the peripheral side surface, respectively; a constraining surface (27) which is formed on the peripheral side surface (see Figure 4) so as to at least partially contact with the body (see Figure 7 and 8); and an R region (33) which has a convex shape (see Figure 3) and is formed between the major cutting edge (30) and the inner cutting edge (32) at a position closer to the inner cutting edge (32) than an axial line passing through –a-- center of each side –where each-- of the major cutting edge (30) and the inner cutting edge (32), wherein an angle of a linear portion (linear extension) of the major cutting edge (30) and an angle of the constraining surface are different in a top view viewed (Figure 3) from the upper surface (22), and the angle of the major cutting edge (30) is smaller than the angle of the constraining surface (27) (Note that in Figure 3, plan view of cutting insert, the constraining surface tapers from the major cutting edge 30 in such a way that the inclination angle is larger than the angle of the cutting edge 30.  Also, this is disclosed in Figure 5).
If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 
If the applicant considers that the current interpretation of Park fails to explicitly teach that “the angle of the major cutting edge is smaller than the angle of the constraining surface”, the Examiner takes Official Notice: the fact that it is well known in the art of cutting inserts to  have the cutting edges be disposed at a smaller distance angle than that of the constraining surfaces, to prevent any interference/contact between the insert’s cutting edges and a tool holder’s pocket seating surfaces whenever the insert is clamped to a pocket within a tool holder, such that cutting edge damage of the inactive cutting edge is prevented; and/or to enhance strength of the major cutting edge which are subjected to a relatively large load.
Therefore, the examiner takes Official Notice that it would have been obvious to one of ordinary skill at the time the Applicant’s invention was filed, to modify Park’s cutting insert’s to have the main cutting edge be disposed at a smaller angle from than that of the constraining surface in order to prevent any interference/contact between the cutting edges and the seating surfaces and prevent cutting edge damage; and/or to enhance strength of the major cutting edge which are subjected to a relatively large load.
In regards to claim 2, Park discloses the cutting insert according to claim 1, Park discloses that in the top view (Figure 3), the inner cutting edge (32) of the lower surface (24) is located more to the outer side of the center of the cutting insert than the major cutting edge of the upper surface (see Figure 3, and note that the inner cutting edge 32 is farther than the major cutting edge 30 in relation to a central longitudinal axis of the insert).
In regards to claim 3, Park discloses the cutting insert according to claim 1, Park discloses that a first virtual cross-section sectioned at a virtual surface, which is vertical to the installing surface of the lower surface and passes through the major cutting edge of the upper surface (as seen in Figure 5), is shaped such that the constraining surface (27) is more to the outer side of the center of the cutting insert than a flank (26) of the major cutting edge of the upper surface, and the inner cutting edge (32) of the lower surface is more to the outer side of the center of the cutting insert than the constraining surface (see Figure 5), in a direction from the major cutting edge (30) of the upper surface (22) to the inner cutting edge (32) of the lower surface (24) (as a reference, see Figure 3, cross-section along V-V, see also Figure 4, where it is seen that the major cutting edge 30 is disposed in an upper surface 22, while there is a minor cutting edge 32, disposed in a lower surface 24.  Refer also to Figure 5, where it is seen how the constraining surface 27 tapers in such a way that a radial distance from a center of the insert increases as going axially away from the upper surface towards the lower surface).
In regards to claim 4, Park discloses the cutting insert according to claim 1, Park discloses that the angle of the major cutting edge and the angle of the inner cutting edge are different in the top view (see Figure 3), and the angle of the major cutting edge is smaller than the angle of the inner cutting edge (Refer to Figure 5, where it is seen how the constraining surface 27 tapers in such a way that a radial distance from a center of the insert increases as going axially away from the upper surface towards the lower surface and minor cutting edge, such that the angle of the major cutting edge is smaller than the angle of the inner cutting edge). 
In regards to claim 5, Park discloses the cutting insert according to claim 4, Park discloses that a size of the angle of the inner cutting edge and a size of the angle of the constraining surface are the same in the top view (in the same way as presented by Applicant).
In regards to claim 7, Park discloses the cutting insert according to claim 1, Park discloses that on the first virtual cross-section (as in Figure 5) sectioned at the virtual surface which is vertical to the installing surface of the lower surface and passes through the major cutting edge of the upper surface, the flank (26) of the major cutting edge (30) is a surface of which clearance angle is a negative value (obtuse angle) (see paragraph [0038]), and on a second virtual cross-section (Figure 6) sectioned at a virtual surface which is vertical to the installing surface of the lower surface and passes through the inner cutting edge (32) of the upper surface, the flank (28) of the inner cutting edge (32) is a positive surface of which clearance angle is a positive value (or acute angle) (see paragraph [0039]).
In regards to claim 8, Park discloses the cutting insert according to claim 1, Park discloses a cutting tool (10) comprising: a body (12) which rotates around a rotation axis (P) and includes an insert seat (14/14a) for holding the cutting insert (20), which is installed in the body (12) such that the installing surface of the lower surface (24) contacts with the insert seat (14/14a).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as unpatentable over Shiroma et al. US 2019/0047059 (hereafter—Shiroma--) in view of Mao US 2019/0015910.
In regards to claim 1, Shiroma discloses as on Figure 2, a cutting insert (1) comprising: an upper surface (10), which is a first end surface (10); a lower surface (11), which is a surface on an opposite side to the upper surface, and is a second end surface (11) having an installing surface (refer to surface 11) for installing a cutting tool to a body (See Figures 6 and 7); a screw hole (14) which has an axial line (E) penetrating from the upper surface to the lower surface (see Figures 2 and 3); a peripheral side surface (12) which is formed such that the upper surface and the lower surface are connected (see Figure 1) a major cutting edge (52) and an inner cutting edge (54) which are formed in an intersecting region between the upper surface and the peripheral side surface (see Figure 3), and an intersecting region (see Figure 3) between the lower surface (11) and the peripheral side surface, respectively; a constraining surface (30 or 32) which is formed on the peripheral side surface (see Figures 1, 2 and 3) so as to at least partially contact with the body (see Figures 6 and 7); and an R region (53) which has a convex shape (see Figure 2) and is formed between the major cutting edge (52) and the inner cutting edge (54) at a position closer to the inner cutting edge (54) than an axial line passing through –a-- center of each side –where each-- of the major cutting edge (52) and the inner cutting edge (54), wherein there is an angle of a linear portion (linear extension) of the major cutting edge (52) and an angle of the constraining surface (30 or 32) in a top view viewed (Figure 2) from the upper surface (10).
Nevertheless, Shiroma fails to disclose that the angle of the major cutting edge is smaller and different than the angle of the constraining surface in a top view.
However, Mao teaches that it is well known in the art of cutting inserts to have a cutting insert with major cutting edge 9(23), a minor cutting edge 9(25) joined by an R convex portion.  The major cutting edge 9(23) is disposed at an angle.  As in Figure 2, the cutting insert also has a constraining surface 7(19) disposed at a different an angle than the angle of the major cutting edge.  As in Figure 2, note that in a plan view of cutting insert, the constraining surface 7(19) tapers from the major cutting edge 9(23) in such a way that the inclination angle is larger than the angle of the cutting edge, such that the angle of the cutting edge is smaller than the angle of the constraining surface.  Also, this is disclosed in paragraph [0054]).  By providing this arrangement, in order to enhance strength of the major cutting edge which are subjected to a relatively large load (see paragraph [0055]).
Accordingly, it would have been obvious to one of ordinary skill at the time the Applicant’s invention was filed, to modify Shiroma’s cutting insert’s to have the main cutting edges be disposed at a different and smaller angle from than that of the constraining surface as taught by Mao in order to prevent any interference/contact between the cutting edges and the seating surfaces and prevent cutting edge damage and/or to enhance strength of the major cutting edge which are subjected to a relatively large load
In regards to claim 6, Shiroma as modified discloses the cutting insert according to claim 1, Shiroma as modified also discloses that in a side view viewing the side surface on which the constraining surface is formed (Figure 3 of Shiroma), the major cutting edge (52 of Shiroma) of the upper surface (10 of Shiroma) is formed at a height intersecting with the installing surface formed on the upper surface so as to be inclined with respect to the installing surface (see Figure 3 of Shiroma), and the inner cutting edge (54 of Shiroma) of the upper surface (10 of Shiroma) is formed at a lower position than the installing surface (10 of Shiroma as in Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722